       Case 2:20-cv-00326-ILRL-KWR Document 10 Filed 04/15/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

EVANSTON INSURANCE COMPANY                                           CIVIL ACTION

VERSUS                                                               NO. 20-0326

PATRICIA MEZLINI, ETC., ET AL                                        SECTION: B (4)


                       SCHEDULING CONFERENCE NOTICE

       A SCHEDULING CONFERENCE will be held BY TELEPHONE on April 30,
2020, at 10:30 a.m. CDST for the purpose of scheduling a pre-trial conference and trial
on the merits and for a discussion of the status and discovery cut-off dates.

All parties are to call into the conference call at 1-888-557-8511, Access Code:
5654551

       The Court will be represented at the conference by its Courtroom Deputy Clerk.
TRIAL COUNSEL are to participate in this conference. If, however, you are unable for
good cause to do so, another attorney in your firm may participate if acquainted with all
details of the case and authorized to enter into any necessary agreements. If for good cause
neither is possible, you must file a Motion and Order to Continue at least one week prior to
the above date.

  DO NOT CONTACT CHAMBERS ABOUT THIS NOTICE. ALL INQUIRIES
SHOULD BE MADE WITH THE COURTROOM DEPUTY CLERK AT (504) 589-
7682.

                               NOTICE
           COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE
            MAILING OF THIS NOTICE SHALL NOTIFY SUCH NEW
             PARTY TO APPEAR AS REQUIRED BY THIS NOTICE.

IF BOTH SIDES AGREE THAT IT IS PREMATURE TO DO A RULE 16
SCHEDULING CONFERENCE AND UPON GOOD CAUSE SHOWN, THE
COURT MAY CONSIDER A JOINT REQUEST TO STATISTICALLY
CLOSE THE CASE AND CANCEL THE RULE 16 CONFERENCE,
PROVIDED A WRITTEN JOINT REQUEST IS SUBMITTED TO THE
COURT WITHIN TEN DAYS AFTER ISSUANCE OF THIS NOTICE.

                                         Issued by: Kimberly A. County
                                         Courtroom Deputy Clerk, Section B
                                         (504) 589-7682
                                         April 15, 2020
     Case 2:20-cv-00326-ILRL-KWR Document 10 Filed 04/15/20 Page 2 of 2




                  IMPORTANT NOTICE TO COUNSEL

NOTICE OF COMPLIANCE WITH Fed. R. Civ. P. 26(a)(1) AND 26(f) and
Local Rule 26 and the corporate disclosure requirement of F.R.C.P. 7.1.

    COUNSEL ARE TO COMPLY WITH THE DISCLOSURE
REQUIREMENTS OF RULE 26(a)(1) AND 26(f). COUNSEL ARE TO BE
PREPARED   TO   ANSWER     THE    FOLLOWING    QUESTIONS
CONCERNING DISCLOSURE.

1.   Have all parties completed your Rule 26(a)(1) mandatory initial
     disclosures?

2.   Have all parties stipulated that initial disclosures under Rule 26(a)(1)
     will not be made in this case?

3.   Do any of the parties object to making Rule 26(a)(1) initial disclosures in
     this case?

4.   Have the corporate parties filed their corporate disclosure statements?




                                    - 2 -
